— -Appeal from an order of Supreme Court, Clinton County, dismissing a writ of habeas corpus. Relator appeals from an order of the Clinton Special Term dismissing a writ of habeas corpus addressed to his detention in Clinton Prison. Relator was sentenced in Queens County Court on a conviction for robbery, third degree, on April 26,1950. On the same day, the record shows, this sentence was revoked. Five days later, but during the same term of the court, and before the relator had commenced the service of sentence that had been imposed, the court sentenced relator to seven and one-half to fifteen years. Before the actual service of the sentence had begun and during the same term, the court had the right to revoke the sentence and to impose a new sentence. (People v. Friona, 23 H. Y. S. 2d 631.) The historic basis of this authority is discussed by Mereell, J., in Matter of Geclar (240 App. Div. 182, 186, 187). Order unanimously affirmed. Present — Poster, P. J., Brewster, Bergan, Salpern and Imrie, JJ.